Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a center…a main cutting edge…extends outward from the center…wherein the main cutting edge comprises an inner portion, which adjoins the chisel edge and which is disposed inside the center…”  It is unclear how the main cutting edge which extends outward from the center can have an inner portion which is disposed inside of the center.
Claim 7 recites “the chisel edge is bordered by a plurality of free surfaces, which are configured such that the chisel edge extends in an S-shaped manner.”  It is unclear if the chisel edge is required to be s-shaped or if the chisel edge in addition to the free surfaces forms an s-shape.  Additionally, it is unclear if the recitation of “free” defines a structure of the surface.
Claim 8 recites “a free surface”.  It is unclear if the recitation of “free” defines a structure of the surface.
Claim 14 recites “greater than -2 degrees and in particular positive along the main cutting edge.” It is unclear if the rake angle is required to be a positive.
Claims 2-6, 9-13, and 15-21 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 9, 10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenzer (US 20120076597)
Regarding claim 1, Krenzer discloses a drill tip (See Figure 3), comprising: a center, in which a chisel edge 17 is disposed; and a main cutting edge 3,23,25, which adjoins the chisel edge and extends outward from the center (See Figure 3), wherein a rake angle is formed along the chisel edge and the main cutting edge [0043-0044], wherein the main cutting edge comprises an inner portion 23,25, which adjoins the chisel edge 17 and which is disposed inside the center (See Figure 3), wherein the main cutting edge 3,23,25 comprises an outer portion 3, which adjoins the inner portion 23,25 to the outside and which is disposed outside the center (See Figure 3), wherein a point 
Regarding claim 3, Krenzer discloses wherein the inner portion is shaped in an arcuate manner and comprises a plurality of straight subsections 23,25, which are disposed at an angle to one another (See Figure 12).
Regarding claim 6, Krenzer discloses wherein at least two main cutting edges are formed (See Figure 3), each comprising an arcuate inner portion 15, wherein the two inner portions 15 are S-shaped when viewed together (See Figure 3).
Regarding claim 7, Krenzer discloses wherein the chisel edge 17 is bordered by a plurality of free surfaces 5, which are configured such that the chisel edge extends in an S-shaped manner (See Figure 3).
Regarding claim 9, Krenzer discloses wherein the point thinning comprises a base, which is concave 19,21 when viewed in radial direction (See Figures 3 and 5).
Regarding claim 10, Krenzer discloses wherein the point thinning adjoins a free surface 5 and together with said free surface forms an edge which, starting at the chisel edge 17, extends in an S-shaped manner within the center (See Figure 3).
Regarding claim 12, Krenzer discloses wherein the rake angle at a transition point (P) from the main cutting edge 3 to the chisel edge 17 changes in a non-continuous manner (See Figures 6 and 7).
Regarding claim 13, Krenzer discloses wherein the rake angle along the chisel edge is smaller than along the main cutting edge [0043-0044].
Regarding claim 14, Krenzer discloses wherein the rake angle is negative along the chisel edge and greater than -2° and in particular positive along the main cutting edge [0044].
Regarding claim 15, Krenzer discloses wherein the rake angle varies along the chisel edge and increases toward the inner portion [0044].
Regarding claim 16, Krenzer discloses wherein the rake angle along the inner portion is constant [0044].
Regarding claim 17, Krenzer discloses wherein the rake angle along the outer portion varies and decreases toward the inner portion [0043-0044].
Regarding claim 18, Krenzer discloses wherein a clearance angle is formed along the main cutting edge, which varies along the inner portion (See Figures 5-7).
Regarding claim 19, Krenzer discloses wherein a plurality of main cutting edges 3,23,25 are formed, each of which is followed by an adjoining free surface 5, and wherein the chisel edge 17 is laterally bounded only by the free surfaces (See Figure 3).
Regarding claim 20, Krenzer discloses a method for producing a drill tip according to Claim 1, wherein a point thinning is formed, which is curved in such a way that the inner portion extends arcuately from an outer edge of the center toward the chisel edge (See Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer (US 20120076597), in view of WO-2015028431-A1, hereinafter WO’843.
Regarding claim 2, Krenzer discloses the drill tip of claim 1 as set forth above.  Krenzer does not disclose wherein the inner portion is continuously curved and extends from the outer edge to the chisel edge in a continuously arcuate manner.  WO’431 discloses a drill tip (See Figure 1) having a cutting edge wherein an inner portion 19 of the cutting is continuously curved and extends from an outer edge to a chisel edge 21 in a continuously arcuate manner (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer, in view of WO’431, such that the inner portion is continuously curved from an outer edge to the chisel edge as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer (US 20120076597).
Regarding claim 4, Krenzer discloses the drill tip of claim 3 as set forth above.  Krenzer further discloses wherein the inner portion 15 comprises two straight sections 23,25, however, in another embodiment inner portion 15 may be divided into more than two straight sections [0033].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer such that the inner portion comprises at least three straight subsections since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the number of straight sections to be at least three in order to smooth out the transition from the inner portion of the cutting edge to the outer portion.
Regarding claim 5, Krenzer discloses the drill tip of claim 4 as set for above.  Krenzer discloses in another embodiment wherein multiple subsections 23,25,43 are connected to one another via curved transitions (See Figure 12).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer such that the two consecutive straight subsections are connected to one another via rounded corner in order to reduce the stress concentration between the two consecutive straight subsections.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer (US 20120076597) in view of Borschert (US 20030002941)
Regarding claim 8, Krenzer discloses the drill tip of claim 1 as set forth above.  Krenzer further discloses wherein the point thinning connects a flute 9 and a free surface 5 (See Figure 5).  Krenzer does not disclose wherein the connection between the flute and the free surface is convex such that the point thinning extends from the flute 9 in the direction of the free surface in an outwardly curved manner.  Borschert discloses a drill tip wherein a point thinning connects a flute 8 to a free surface 7 wherein the connection between the flute and the free surface is convex (See Figure 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer, in view of Borschert such that the connection .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer (US 20120076597) in view of WO-2017137551-A1, hereinafter WO’551.
Regarding claim 11, Krenzer discloses the drill tip of claim 1 as set forth above.  Krenzer further discloses wherein the drill tip comprises an outer surface, which is located radially on the outside (See Figure 3).  Krenzer does not disclose wherein the point thinning connects a flute and a free surface and extends to the outer surface so that the free surface is completely spaced apart from the flute by the point thinning.  WO’551 discloses a drill tip (See Figure 4) having an outer surface 19, which is located on an outside of the drill tip wherein a point thinning 23 connects a flute 9 and a free surface 27 and extends to the outer surface so that the free surface is completely spaced apart from the flute by the point thinning (See Figure 4).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer, in view of WO’551, such that the point thinning extends to the outer surface so that the free surface is completely spaced apart from the flute by the point thinning as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer (US 20120076597) in view of George (US 6,602,029).
Regarding claim 21, Krenzer discloses the method of claim 20 as set forth above.  Krenzer does not disclose wherein the entire point thinning is ground in a single grinding pass and along a single and continuous grinding path.  George discloses a method of grinding a portion of a drill wherein the grinding is performed in a single pass and along a single continuous grinding path (Col. 9, Line 66 – Col. 10, Line 13).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer, in view of George, such that the point thinning is ground in a single grinding pass as this is dependent on the power of the grinding machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722